PER CURIAM.
This is an appeal from a final order, following a bench trial finding that appellant, Jose A. Gonzalez, was precluded from suing the appellee, Enterprise Rent-A-Car, under the dangerous instrumentality doctrine, for injuries he incurred in a car accident where he was a passenger and a listed additional driver in a rented Enterprise vehicle.
Based on the joint stipulated statement of facts, we find that the trial court had substantial competent evidence before it to find that Gonzalez was jointly entrusted with the Enterprise vehicle and therefore the trial court properly found that Gonzalez was precluded from suing Enterprise as the owner of the vehicle. See Bijlani v. Pioneer House Assocs., 719 So.2d 377, 378 (Fla. 3d DCA 1998)(where trial court’s ruling is supported by competent substantial evidence, appellate court must affirm) (citing Ferry v. Abrams, 679 So.2d 80, 81 (Fla. 5th DCA 1996)).
Affirmed.